Title: To John Adams from Ralph Izard, 24 April 1779
From: Izard, Ralph
To: Adams, John


     
      Dr. Sr.
      Paris 24 April 1779
     
     I am informed by a Letter from Nantes that the Alliance arrived there the 18th, and that she had 250 Men on board; she will therefore probably sail soon. My first Letter to you after your departure from hence desired that you would put the Letters addressed to the Committee, and to the Delegates from the State of South Carolina on board of some vessel that would sail before the Alliance. Your last Letter mentions nothing about them; and I hope you have kept them yourself, as I look upon that Frigate as the safest conveyance. I take the liberty of enclosing you another Letter for the Committee, and beg the favour of you to forward it as well as the others as soon as you arrive. Should you receive dispatches from Congress to keep you in Europe, you will be so good as to give my Letters into the particular care of the Captn. of the Alliance, and request him to forward them to Congress as soon as he arrives. Our Letters from London mention an engagement between Genl. Lincoln, and Genl. Prevost to have been fought, with considerable loss on both sides, without either being able to claim the victory. It does not appear to be certain that there has been any battle. If there has, I hope we have had the advantage, as the Gazette takes no notice of it. The Westerly Winds which have prevailed for some time, will I hope soon bring us good news, and compensate for the length of time we have been without any.
     I heartily wish you a safe, and agreeable passage, and flatter myself with the hopes of seeing you in America before the expiration of many Months. My Wife offers her Compliments and I am Dr. Sr. Your most obt. hble Servt.
     
      Ra. Izard
     
     
      P.S. The enclosed is just received from Holland. I hope it may contain a Letter from America with agreeable news. Should that be the case, I should be glad to be informed of it. I wish to know whether it is true that the Alliance has got Two Hundred, and Fifty Men, and when you think she will sail.
     
    